Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11039510. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims differ from the patent claims in the recitation of  “melting state” and “(e) adjust a power level of the electromagnetic radiation in response to detection of the melting state”. However such is encompassed by the patent claims by disclosed teachings in ¶75 drawn to a melting state. Claim 10 correlates phase transition as does applicant’s claims.1-7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libman et al (US 2015/0070029) in view of Torres et al (US 2013/0142923) and Ben-Shmuel et al (US 2013/0056460; 11057968 to which reference is made) and Einziger et al (US 2013/0146590 and Bilchinsky et al (US 2012/0312801).
Libman discloses for claim 1: 1. (Original) An electromagnetic cooking device comprising: a cavity 102 in which a food load (¶ 111) is placed; a plurality of RF feeds configured to introduce electromagnetic radiation into the cavity for heating the food load (¶43, 45) ; and a controller configured to: (a) measure resonances in the cavity; (b) generate a resonance map resulting from the measured resonances, the resonance map is represented in a frequency/phase domain; (110,120,¶ 49,9,25-resonance,31 period of time later,31 compared threshold values,34 measure,all parameters,30 frequency, phase and both,51phase, amplitude both,52,82 subset,54protocols, abstract period of time,58 sequential transmission of energy,68 MSE time plot,70plurality of MSEs,104 consecutive measurements, fig 5B ); (c) conditionally repeat steps (a) and (b) to obtain a plurality of resonance maps over time (abstract,¶9,57-59,88,106,115,112,117-repeat,81 sequence of time delay); (d) detect (118,¶ 34)a melting state (¶112 cooking state,doneness, physical chemical state,temperature,temperature measurement center during baking pizza,metal melting ¶68)of the food load based on variations between the resonance maps(8-processing state,9,45,49,68,111-processing state(properties)/flow rate/monitored/temperature,pressure,flow rate,phase(s),chemical properties,thawed,dielectric properties,114-property,112); and (e) adjust a power level of the electromagnetic radiation in response to detection of the melting state(abstract, ¶ 9,26,34,57,68, 74, 88,102,107,108, 109, 112-indicator, 111,114, 115).
Applicant has not defined the term “resonance” in the specification. BRI is applied.
            Libman teaches metal melting and processing pizza by temperature in the center of the pizza where melting occurs which is a teaching of melting state or point.
Libman teaches in paragraphs 9 and 57 a controller that generates a heating strategy with a plurality of patterns or states and excites the cavity with phasors modulated at different frequencies. The heating pattern is monitored at the RF feeds by feedback identifying the mode or state and factors or feedback relating to values. In paragraph 34, Libman elements 118, 128, 138 detect feedback measurement of RF feeds that introduce EM radiation into the cavity to heat food. Additionally, paragraph 88 states:
Controller 150 may be configured to determine the energy application protocol solely based on the information received from interface 160 or in combination with the EM feedback received or calculated form a signal detected by at least one detector (e.g., detectors 118, 128 and 128) and/or at least one sensor (e.g., sensor 140).

Paragraph 49 states:
Predetermined values may include values stored in memory; values calculated, observed, measured, read into, received, etc. before commencement of EM energy processing; or any values calculated, observed, measured, read into, received, etc. during such processing.

These teachings are interpreted as generating a resonance map resulting from the measured resonances ¶¶25,34 and as drawn to a melting state of the food load based on variations between the resonance maps. Paragraph 117 teaches a repetitive operation based on the heating information identified as noted and adjust the power level in response to detection of the melting state. See also figure 7:

    PNG
    media_image1.png
    573
    464
    media_image1.png
    Greyscale


Alternatively, if not so taught and a difference, Einziger teaches in ¶¶ 43,44 that he term "resonant" or "resonance" refers to the tendency of electromagnetic waves to oscillate in the energy application zone at larger amplitudes at some frequencies (known as "resonance frequencies") than at others. Einziger further teaches that electromagnetic waves resonating at a particular resonance frequency may have a corresponding "resonance wavelength" that is inversely proportional to the resonance frequency, determined via)=c/f, where .lamda. is the resonance wavelength, is the resonance frequency, and c is the propagating speed of the electromagnetic waves in the energy application zone. Resonance can be controlled using resonance wavelength ¶¶ 117-119,151-152. A processor 30 may be configured to regulate amplifier 24 to adjust amounts of energy delivered via antennas 32 and 34, based on a feedback signal. Detector 40 may detect an amount of energy reflected from the energy application zone at a particular frequency, and processor 30 may be configured to cause an amount of energy to be delivered at that frequency or compensate for poor absorption. Other relationships between amounts of reflected and applied energy may also be used. ¶125. Based on feedback information of the reflected energy, the information indicative of electromagnetic energy loss associated with an object may be determined. ¶163. Control of energy distribution can be weighted for hot and cold spots. Boundary of an energy application zone can be controlled. ¶ 94. A profile of an energy application zone can be mapped and correlated. ¶ 106. Thus frequency can be used to control resonance.
In ¶ 189 of applicant’s published specification, a controller may identify and control a distribution of electromagnetic energy using phase shifts and frequencies associated with resonant modes associated with resonance of a system. This tracks Einziger’s teachings.

Also, Ben-Shmuel teaches in fig 5B and 8 (c 32 l 15-30) frequency of power fed at center of frequency of resonance mode couples’ highest net power, that is, point of maximum efficiency of energy transfer to object being heated or frequency can be swept across the width of the resonance and power is adjusted to maintain constant power during sweep. See c 29 l 25-40 resonance is determined; c 35 l 10-20, c 35 l 35-40, c 36 l 40-55, c 38 l 25-35, c 37 l 30-35, c 52 l 5-10, c 44 l 10-45. Resonance is measured and is used in control of heating food uniformly.


    PNG
    media_image2.png
    756
    546
    media_image2.png
    Greyscale


FiG.6

Bilchinsky teaches power verses MSEs information including amplitude,phase of energy and frequency/phase domain sequential information ¶¶241,242 and analysis and adjustment sequential scans as a function of time for periodic updating ¶263.¶¶ 24,27,31,78 teach temperature and phase in different load protocols. Reference to phase is physical phase such as thawing, evaporating physical phase change relating to ice and water for example.
The advantage is improved efficiency and uniform heating. The reference is in the same field of endeavor and addresses the same or similar problem.
The claims differ from Libman in that steps (c), (d) and (e) are not explicitly expressed and at best a physical property for a change in state as melting point for food is not expressed. 
Torres teaches in the abstract, figure 6 and description ¶¶ 180,209,211-217 discloses the electromagnetic cooking device and the heating control method wherein the controller is configured to detect a melting state of the food load based on variations between the resonance maps and adjust the power level of the electromagnetic radiation in response to detection of the melting state.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Libman by adding functions of conditionally repeating steps (a) and (b), of detecting a melting state of the food load based on variations between the resonance maps and of adjusting a power level of the electromagnetic radiation in response to detection of the melting state as taught by Torres and Bilchinsky to improve efficiency.
Alternatively, if Libman does not so teach, the claims differ from Libman in (a) measuring resonances in the cavity; and (b) generating a resonance map resulting from the measured resonances.
Also, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify, if necessary, Libman by (a) measuring resonances in the cavity; and (b) generating a resonance map resulting from the measured resonances as taught by Torres and Ben-Shmuel and Einziger and Bilchinsky to improve efficiency and for uniform heating.

2. (Original) The electromagnetic cooking device of claim 1, wherein the food load comprises one of chocolate and butter(intended use).

3. (Currently Amended) The electromagnetic cooking device of claim 1, wherein steps (a) and (b) are repeated after a predetermined period of time(¶79,78,81,97,98).

4. (Currently Amended) The electromagnetic cooking device of claim 1, wherein the controller detects that the food load has melted if the variations between the resonance maps satisfy a threshold condition(¶31,42,43,49,71,73,76,91,102,107,111,112,114,68).

5. (Original) The electromagnetic cooking device of claim 4, wherein the threshold condition is satisfied if a rate of variation over time of the resonances falls below a predetermined threshold(102,4,5,7,31,68,71,93,94,100,102,106).

6. (Currently Amended) The electromagnetic cooking device of claim 4, wherein step (e) comprises stopping the heating of the food load if the threshold condition is satisfied(¶4,98).

7. (Currently Amended) The electromagnetic cooking device of claim 1, wherein the controller outputs a notification upon detection of the heating state(160,¶ 23).

Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilchinsky in view of Einziger et al (US 2013/0146590) and Torres et al. (US 2013/0142923).
Bilchinsky discloses for claim 1: 1. (Currently Amended) An electromagnetic cooking device (abstract)comprising: a cavity 11 in which a food load 12 is placed; a plurality of RF feeds configured to introduce electromagnetic radiation into the cavity for heating the food load (¶¶24,27,31,78); and a controller 17 configured to: (a) measure resonances in the cavity( ¶121); (b) generate a resonance map resulting from the measured resonances, the resonance map is represented in a frequency/phase domain(¶¶241,244,253,255,242); (c) conditionally repeat (¶17 plurality of times),18steps (a) and (b) to obtain a plurality of resonance maps over time(¶¶271,274 field patterns,275); (d) detect a melting state of the food load (¶24,27,28,31,32)based on variations between the resonance maps(31,33,35); and (e) adjust a power level of the electromagnetic radiation in response to detection of the melting state(¶¶94regulate, limit,273,263,233,226,222,192,135,126,115,33 adjust).
Bilchinsky teaches power verses MSEs information including amplitude,phase of energy and frequency/phase domain sequential information ¶¶241,242 and analysis and adjustment sequential scans as a function of time for periodic updating ¶263.¶¶ 24,27,31,78 teach temperature and phase in different load protocols. Reference to phase is physical phase such as thawing, evaporating physical phase change relating to ice and water for example.
The claim differs in expressly generating a resonance map.
Einziger discloses for claim 1: 1. (Original) An electromagnetic cooking device (abstract,fig 1, ¶38) comprising: a cavity 20 in which a food load 50 is placed(fig 1); a plurality of RF feeds configured to introduce electromagnetic radiation into the cavity for heating the food load(abstract); and a controller (30,¶60) configured to: (a) measure resonances in the cavity(¶¶ 43,44,117-119,125,151-152,163); (b) generate a resonance map resulting from the measured resonances, the resonance map is represented in a frequency/phase domain (¶106); (c) conditionally repeat steps (a) and (b) to obtain a plurality of resonance maps over time (¶200-201); (d) detect (40,¶¶56-57,107)a melting state of the food load based on variations between the resonance maps(¶¶106,113 phase difference); and (e) adjust a power level of the electromagnetic radiation in response to detection of the melting state(¶¶124-125,198,201-203,177,fig 10).
Einziger teaches in ¶¶ 43,44 that he term "resonant" or "resonance" refers to the tendency of electromagnetic waves to oscillate in the energy application zone at larger amplitudes at some frequencies (known as "resonance frequencies") than at others. Einziger further teaches that electromagnetic waves resonating at a particular resonance frequency may have a corresponding "resonance wavelength" that is inversely proportional to the resonance frequency, determined via)=c/f, where .lamda. is the resonance wavelength, is the resonance frequency, and c is the propagating speed of the electromagnetic waves in the energy application zone. Resonance can be controlled using resonance wavelength ¶¶ 117-119,151-152. A processor 30 may be configured to regulate amplifier 24 to adjust amounts of energy delivered via antennas 32 and 34, based on a feedback signal. Detector 40 may detect an amount of energy reflected from the energy application zone at a particular frequency, and processor 30 may be configured to cause an amount of energy to be delivered at that frequency or compensate for poor absorption. Other relationships between amounts of reflected and applied energy may also be used. ¶125. Based on feedback information of the reflected energy, the information indicative of electromagnetic energy loss associated with an object may be determined. ¶163. Control of energy distribution can be weighted for hot and cold spots. Boundary of an energy application zone can be controlled. ¶ 94. A profile of an energy application zone can be mapped and correlated. ¶ 106. Thus frequency can be used to control resonance.
In ¶ 189 of applicant’s published specification, a controller may identify and control a distribution of electromagnetic energy using phase shifts and frequencies associated with resonant modes associated with resonance of a system. This tracks Einziger’s teachings.
Torres teaches in the abstract, figure 6 and description ¶ 180,209-melting point,211-217 discloses the electromagnetic cooking device and the heating control method wherein the controller is configured to detect a melting state of the food load based on variations between the resonance maps and adjust the power level of the electromagnetic radiation in response to detection of the melting state.
                                
    PNG
    media_image3.png
    688
    468
    media_image3.png
    Greyscale


The advantage is improved efficiency and uniform heating.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bilchinsky by generating a map as taught by Einziger and Torres to improve efficiency and for uniform heating.
The references are in the same field of endeavor and address the same or similar problem.
References are to Einziger unless otherwise indicated

2. (Original) The electromagnetic cooking device of claim 1, wherein the food load comprises one of chocolate and butter(intended use).

3. (Currently Amended) The electromagnetic cooking device of claim 1, wherein steps (a) and (b) are repeated after a predetermined period of time(¶199,200).

4. (Currently Amended) The electromagnetic cooking device of claim 1, wherein the controller detects that the food load has melted if the variations between the resonance maps satisfy a threshold condition(¶203).

5. (Original) The electromagnetic cooking device of claim 4, wherein the threshold condition is satisfied if a rate of variation over time of the resonances falls below a predetermined threshold(¶203).

6. (Currently Amended) The electromagnetic cooking device of claim 4, wherein step (e) comprises stopping the heating of the food load if the threshold condition is satisfied(¶180 reject,161,199,claim 40).

7. (Currently Amended) The electromagnetic cooking device of claim 1, wherein the controller outputs a notification upon detection of the heating state(¶183,184 interface 610).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bianchelli et al (WO 2011/108016) teaches chocolate and butter. See the other cited references. See Nelles (US 2015/0296825) for melt index as a physical property.
Response to Arguments
Applicant’s arguments with respect to claim(s) 3/10/2022 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record. 
A double patenting rejection has been made based upon US 11039510.
Bilchinsky has been applied having a difference at best in expressly forming a map which is taught by other applied references. 
The references all teach using properties like melt index/flow index whether physical or chemical when processing chocolate because an indicator of flow characteristics like viscosity. The claims recite “melting state” and is taught by the references. Other references are applied that are specific to chocolate. The claims appear directed to known features without unexpected results. The comments about Torres are not understood. Changes in power are used to detect changes in melting point or state and power is adjusted. Ben-Shmuel teaches in fig 5B and 8 (c 32 l 15-30) frequency of power fed at center of frequency of resonance mode couples’ highest net power, that is, point of maximum efficiency of energy transfer to object being heated or frequency can be swept across the width of the resonance and power is adjusted to maintain constant power during sweep. See c 29 l 25-40 resonance is determined; c 35 l 10-20, c 35 l 35-40, c 36 l 40-55, c 38 l 25-35, c 37 l 30-35, c 52 l 5-10, c 44 l 10-45. Resonance is measured and is used in control of heating food uniformly. 
Melting point or state are conventional physical properties to measure.
Applicant must maintain a clear line of demarcation among related application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                  

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761